SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

154
CAF 12-01539
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF DELMAR GRICE,
PETITIONER-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

TIFFANY HARRIS, RESPONDENT-APPELLANT.


JON STERN, ROCHESTER, FOR RESPONDENT-APPELLANT.

TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR PETITIONER-RESPONDENT.

SARA E. ROOK, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Family Court, Monroe County (Joan S.
Kohout, J.), entered August 6, 2012 in a proceeding pursuant to Family
Court Act article 6. The order granted sole custody of the parties’
child to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from an order that, inter
alia, awarded sole custody of the subject child to petitioner father.
The mother contends that Family Court abused its discretion in denying
her request to adjourn the evidentiary hearing. We reject that
contention. It is well settled that “[t]he grant or denial of a
motion for ‘an adjournment for any purpose is a matter resting within
the sound discretion of the trial court’ ” (Matter of Steven B., 6
NY3d 888, 889, quoting Matter of Anthony M., 63 NY2d 270, 283). Here,
the mother “failed to demonstrate that the need for the adjournment to
[arrange transportation] was not based on a lack of due diligence on
[her] part” (Matter of Sophia M.G.-K. [Tracy G.-K.], 84 AD3d 1746,
1747; see Matter of Matthew K. v Susan O., 37 AD3d 1119, 1119, lv
denied 8 NY3d 811). Consequently, we conclude that the court did not
abuse its discretion in denying the mother’s request for an
adjournment, and in proceeding with the hearing in her absence (see
Matter of La’Derrick J.W. [Ashley W.], 85 AD3d 1600, 1602, lv denied
17 NY3d 709; cf. Matter of Nicole J., 71 AD3d 1581, 1582).



Entered:    February 14, 2014                      Frances E. Cafarell
                                                   Clerk of the Court